OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on January 25, 1978.
In this proceeding, the Special Referee sustained the charges of professional misconduct which alleged, inter alia, *30that the respondent converted and misappropriated escrow funds to his own use, neglected the duties and obligations imposed upon him as an escrow agent and violated an escrow agreement, and commingled escrow funds with his personal and business funds.
The petitioner moves to confirm the report of the Special Referee which sustained the charges of professional misconduct. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent at the hearing of this matter. Nevertheless, the respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be and hereby is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.